Vacate and Dismiss and Opinion Filed December 7, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01372-CV

    CHRISTOPHER PATTERSON AND STEVENS TRANSPORT, INC., Appellants
                               V.
                  GLENDY W. TOLBERT, JR., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01126-D

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                   Opinion by Justice Bridges
       Before the Court is the parties’ agreed motion to vacate judgment and dismiss case. The

parties have informed the Court that they have settled their differences. Accordingly, we grant

the parties’ motion, vacate the trial court’s August 17, 2015 judgment without regard to the

merits, and dismiss this case with prejudice. See TEX. R. APP. P. 42.1(a)(2).




151372F.P05                                        /David L .Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER PATTERSON AND                          On Appeal from the County Court at Law
STEVENS TRANSPORT, INC., Appellants                No. 4, Dallas County, Texas.
                                                   Trial Court Cause No. CC-14-01126-D.
No. 05-15-01372-CV         V.                      Opinion delivered by Justice Bridges.
                                                   Justices Lang-Miers and Schenck
GLENDY W. TOLBERT, JR., Appellee                   participating.

       In accordance with this Court’s opinion of this date, the trial court’s August 17, 2015
judgment is VACATED without regard to the merits and this case is DISMISSED with
prejudice.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered December 7, 2015.




                                             –2–